Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 12/16/2020.
Claims 1-20 are currently pending.
Claims 1-20 are rejected.
Claims 1 and 11 are independent claims.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8. 	Claims 1-4, 6, 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Marta Martinez Tarradell et al. (US 2016/0192408 A1), hereinafter Martinez Tarradell, in view of Chih-Hsiang Wu et al. (US 2018/0115929 A1), hereinafter Wu.
For claim 1, Martinez Tarradell teaches a User Equipment (UE) (Martinez Tarradell, Fig. 4), comprising: 
2a wireless transceiver) (Martinez Tarradell, Fig. 4 item 430), configured to perform wireless transmission and reception 3to and from a first service network utilizing a first Radio Access 4Technology (RAT) (Martinez Tarradell, Fig. 1 steps 104, 106 and paragraph 19 teach transmission between UE and eNB.); 5and 
 	6a controller (Martinez Tarradell, Fig. 4 item 402), configured to send an indicator of a connection release request to the 7first service network via the wireless transceiver in response to terminating 8a first communication service with the first service network (Martinez Tarradell, Fig. 1 step 108 and paragraph 30 teach UE 150 could send a new RRC message to eNB 160 at (108). This message would indicate the intention of releasing the connection and simultaneously acknowledge the reception of the small data instead of acknowledging the receipt with a RRC Connection Setup Complete message. The message could be called “RRC Connection Release Request.”), and 10release a Radio Resource Control (RRC) connection with the first service 11network after sending the indicator of the connection release request (Martinez Tarradell, Fig. 1 step (6) and paragraph 23 teach eNB 160 then sends an RRC Connection Release message to UE 150 to terminate the connection (114)).
	Wu further teaches to perform wireless transmission and reception 3to and from a first service network utilizing a first Radio Access 4Technology (RAT) or a second service network utilizing a second RAT (Wu, Fig. 3 step 310 and paragraph 29 teach Communicate second data via the second RAT with the second BS according to a configuration of the second RAT in the second message, when communicating first data via the first RAT with the first BS. See also Fig. 7.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Martinez Tarradell with to perform wireless transmission and reception 3to and from a first service network utilizing a first Radio Access 4Technology (RAT) or a second service network utilizing a second RAT taught in Wu therefore provides a communication device and method for handling a tight interworking of two cellular systems to solve the abovementioned problem [Wu: summary].
For claim 2, Martinez Tarradell and Wu further teach the UE as claimed in claim 1, wherein the indicator of the connection release 2request is sent in a Non-Access Stratum (NAS) message or an RRC message (Martinez Tarradell, Fig. 1 step 108 and paragraph 30 teach UE 150 could send a new RRC message to eNB 160 at (108). This message would indicate the intention of releasing the connection and simultaneously acknowledge the reception of the small data instead of acknowledging the receipt with a RRC Connection Setup Complete message. The message could be called “RRC Connection Release Request.”).
For claim 3, instant claim is proviso upon limitation the NAS message not required by the claim 2; therefore, the limitation of instant claim does not come into force.
For claim 4, instant claim is proviso upon limitations of “the EMM message, the EMM message and the 5GMM message” not required by the claim 3; therefore, the limitation of instant claim does not come into force.
For claim 6, Martinez Tarradell and Wu further teach the UE as claimed in claim 1, wherein the controller is further configured to 2receive an RRC Connection Release message from the first service network via the wireless 3transceiver in response to sending the indicator of the connection release request (Martinez Tarradell, Fig. 1 step 108 and paragraph 30 teach UE 150 could send a new RRC message to eNB 160 at (108). This message would indicate the intention of releasing the connection and simultaneously acknowledge the reception of the small data instead of acknowledging the receipt with a RRC Connection Setup Complete message. The message could be called “RRC Connection Release Request.”), and the 4releasing of the RRC connection with the first service network is performed in response to 5the RRC Connection Release message (Martinez Tarradell, Fig. 1 step (6) and paragraph 23 teach eNB 160 then sends an RRC Connection Release message to UE 150 to terminate the connection (114)).
For claim 11, Martinez Tarradell teaches a method, executed by a UE communicatively connected to a first service 2network utilizing a first RAT, the method comprising: 24 
 	sending an indicator of a connection release request to the first service network in 5response to terminating a first communication service with the first service 6network (Martinez Tarradell, Fig. 1 step 108 and paragraph 30 teach UE 150 could send a new RRC message to eNB 160 at (108). This message would indicate the intention of releasing the connection and simultaneously acknowledge the reception of the small data instead of acknowledging the receipt with a RRC Connection Setup Complete message. The message could be called “RRC Connection Release Request.”), and 10

releasing an RRC connection with the first service network after sending the 9indicator of the connection release request (Martinez Tarradell, Fig. 1 step (6) and paragraph 23 teach eNB 160 then sends an RRC Connection Release message to UE 150 to terminate the connection (114)).
	Wu further teaches to perform wireless transmission and reception 3to and from a first service network utilizing a first Radio Access 4Technology (RAT) or a second service network utilizing a second RAT (Wu, Fig. 3 step 310 and paragraph 29 teach Communicate second data via the second RAT with the second BS according to a configuration of the second RAT in the second message, when communicating first data via the first RAT with the first BS. See also Fig. 7.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Martinez Tarradell with to perform wireless transmission and reception 3to and from a first service network utilizing a first Radio Access 4Technology (RAT) or a second service network utilizing a second RAT taught in Wu therefore provides a communication device and method for handling a tight interworking of two cellular systems to solve the abovementioned problem [Wu: summary].
For claim 12, Martinez Tarradell and Wu further teach the method as claimed in claim 11, wherein the indicator of the connection release 2request is sent in a Non-Access Stratum (NAS) message or an RRC message (Martinez Tarradell, Fig. 1 step 108 and paragraph 30 teach UE 150 could send a new RRC message to eNB 160 at (108). This message would indicate the intention of releasing the connection and simultaneously acknowledge the reception of the small data instead of acknowledging the receipt with a RRC Connection Setup Complete message. The message could be called “RRC Connection Release Request.”).
For claim 13, instant claim is proviso upon limitation the NAS message not required by the claim 12; therefore, the limitation of instant claim does not come into force.
For claim 14, instant claim is proviso upon limitations of “the EMM message, the EMM message and the 5GMM message” not required by the claim 13; therefore, the limitation of instant claim does not come into force.
For claim 16, Martinez Tarradell and Wu further teach the method as claimed in claim 11, further comprising: 2receiving an RRC Connection Release message from the first service network in 3response to sending the indicator of the connection release request (Martinez Tarradell, Fig. 1 step 108 and paragraph 30 teach UE 150 could send a new RRC message to eNB 160 at (108). This message would indicate the intention of releasing the connection and simultaneously acknowledge the reception of the small data instead of acknowledging the receipt with a RRC Connection Setup Complete message. The message could be called “RRC Connection Release Request.”), wherein the releasing of the RRC connection with the first service network is 5performed in response to the RRC Connection Release message (Martinez Tarradell, Fig. 1 step (6) and paragraph 23 teach eNB 160 then sends an RRC Connection Release message to UE 150 to terminate the connection (114)).

9. 	Claims 5, 9, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Marta Martinez Tarradell et al. (US 2016/0192408 A1), hereinafter Martinez Tarradell, in view of Chih-Hsiang Wu et al. (US 2018/0115929 A1), hereinafter Wu, and Euichang Jung et al. (US 2021/0126992 A1), hereinafter Jung.
For claim 5, Martinez Tarradell and Wu teach all the limitations of parent claim 2. Martinez Tarradell and Wu do not explicitly teach the RRC message is a UE Assistance Information message.
	However, Jung explicitly teaches the RRC message is a UE Assistance Information message (Jung, Fig. 7 and paragraph 140 teach the RRC message is a UE Assistance Information message.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Martinez Tarradell and Wu with the RRC message is a UE Assistance Information message taught in Jung. Because all Martinez Tarradell, Wu and Jung teach RRC connection release, Jung explicitly teaches the RRC message is a UE Assistance Information message.
For claim 9, Martinez Tarradell and Wu teach all the limitations of parent claim 1. Martinez Tarradell and Wu do not explicitly teach the first communication service is a Voice over Long Term Evolution (LTE) (VoLTE) call.
	However, Jung explicitly teaches the first communication service is a Voice over Long Term Evolution (LTE) (VoLTE) call (Jung, Fig. 5 and paragraph 107 teach the using the electronic device for service of VoLTE call.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Martinez Tarradell and Wu with the first communication service is a Voice over Long Term Evolution (LTE) (VoLTE) call taught in Jung. Because all Martinez Tarradell, Wu and Jung teach RRC connection release, Jung explicitly teaches the first communication service is a Voice over Long Term Evolution (LTE) (VoLTE) call.
For claim 15, Martinez Tarradell and Wu teach all the limitations of parent claim 12. Martinez Tarradell and Wu do not explicitly teach the RRC message is a UE Assistance Information message.
	However, Jung explicitly teaches the RRC message is a UE Assistance Information message (Jung, Fig. 7 and paragraph 140 teach the RRC message is a UE Assistance Information message.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Martinez Tarradell and Wu with the RRC message is a UE Assistance Information message taught in Jung. Because all Martinez Tarradell, Wu and Jung teach RRC connection release, Jung explicitly teaches the RRC message is a UE Assistance Information message.
For claim 19, Martinez Tarradell and Wu teach all the limitations of parent claim 11. Martinez Tarradell and Wu do not explicitly teach the first communication service is a Voice over Long Term Evolution (LTE) (VoLTE) call.
	However, Jung explicitly teaches the first communication service is a Voice over Long Term Evolution (LTE) (VoLTE) call (Jung, Fig. 5 and paragraph 107 teach the using the electronic device for service of VoLTE call.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Martinez Tarradell and Wu with the first communication service is a Voice over Long Term Evolution (LTE) (VoLTE) call taught in Jung. Because all Martinez Tarradell, Wu and Jung teach RRC connection release, Jung explicitly teaches the first communication service is a Voice over Long Term Evolution (LTE) (VoLTE) call.

10. 	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Marta Martinez Tarradell et al. (US 2016/0192408 A1), hereinafter Martinez Tarradell, in view of Chih-Hsiang Wu et al. (US 2018/0115929 A1), hereinafter Wu, and Le Yan et al. (US 2018/0302947 A1), hereinafter Yan.
For claim 7, Martinez Tarradell and Wu teach all the limitations of parent claim 1. Martinez Tarradell and Wu do not explicitly teach to start a timer in response to sending the indicator of the connection release request; wherein the releasing of the RRC connection with the first service network is performed in response to the timer expiring and not receiving an RRC Connection Release message from the first service network.
	However, Yan explicitly teaches to start a timer in response to sending the indicator of the connection release request; wherein the releasing of the RRC connection with the first service network is performed in response to the timer expiring and not receiving an RRC Connection Release message from the first service network (Yan, Fig. 2 and paragraphs 206-213 teach the UE sends the RRC release request message to the base station and starts the first timer. And the UE releases an RRC connection when the first timer expires if no release message received from the base station.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Martinez Tarradell and Wu with to start a timer in response to sending the indicator of the connection release request; wherein the releasing of the RRC connection with the first service network is performed in response to the timer expiring and not receiving an RRC Connection Release message from the first service network taught in Yan, thereby reducing signaling overheads in the RRC connection setup process, and reducing network load [Yan, background].
For claim 17, Martinez Tarradell and Wu teach all the limitations of parent claim 11. Martinez Tarradell and Wu do not explicitly teach starting a timer in response to sending the indicator of the connection release request; wherein the releasing of the RRC connection with the first service network is performed in response to the timer expiring and not receiving an RRC Connection Release message from the first service network.
	However, Yan explicitly teaches starting a timer in response to sending the indicator of the connection release request; wherein the releasing of the RRC connection with the first service network is performed in response to the timer expiring and not receiving an RRC Connection Release message from the first service network (Yan, Fig. 2 and paragraphs 206-213 teach the UE sends the RRC release request message to the base station and starts the first timer. And the UE releases an RRC connection when the first timer expires if no release message received from the base station.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Martinez Tarradell and Wu with starting a timer in response to sending the indicator of the connection release request; wherein the releasing of the RRC connection with the first service network is performed in response to the timer expiring and not receiving an RRC Connection Release message from the first service network taught in Yan, thereby reducing signaling overheads in the RRC connection setup process, and reducing network load [Yan, background].

11. 	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Marta Martinez Tarradell et al. (US 2016/0192408 A1), hereinafter Martinez Tarradell, in view of Chih-Hsiang Wu et al. (US 2018/0115929 A1), hereinafter Wu, and Sethuraman Gurumoorthy et al. (US 2021/0195405 A1), hereinafter Gurumoorthy.
For claim 8, Martinez Tarradell and Wu teach all the limitations of parent claim 1. Martinez Tarradell and Wu do not explicitly teach to reselect from the first service network to the second service network via the wireless transceiver in response to releasing the RRC connection with the first service network.
	However, Gurumoorthy explicitly teaches to reselect from the first service network to the second service network via the wireless transceiver in response to releasing the RRC connection with the first service network (Gurumoorthy, Fig. 1 and paragraph 116 teach In response to receiving the notification, the base station may transmit an RRC connection release message, and the RRC connection release message may indicate a neighboring cell for the UE to reselect to in the RRC inactive or RRC idle mode.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Martinez Tarradell and Wu with to reselect from the first service network to the second service network via the wireless transceiver in response to releasing the RRC connection with the first service network taught in Gurumoorthy in order to improve continuity of services as part of idle/connected mode mobility [Gurumoorthy: paragraph 104].
For claim 18, Martinez Tarradell and Wu teach all the limitations of parent claim 11. Martinez Tarradell and Wu do not explicitly teach reselecting from the first service network to the second service network via the wireless transceiver in response to releasing the RRC connection with the first service network.
	However, Gurumoorthy explicitly teaches reselecting from the first service network to the second service network via the wireless transceiver in response to releasing the RRC connection with the first service network (Gurumoorthy, Fig. 1 and paragraph 116 teach In response to receiving the notification, the base station may transmit an RRC connection release message, and the RRC connection release message may indicate a neighboring cell for the UE to reselect to in the RRC inactive or RRC idle mode.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Martinez Tarradell and Wu with reselecting from the first service network to the second service network via the wireless transceiver in response to releasing the RRC connection with the first service network taught in Gurumoorthy in order to improve continuity of services as part of idle/connected mode mobility [Gurumoorthy: paragraph 104].

12. 	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Marta Martinez Tarradell et al. (US 2016/0192408 A1), hereinafter Martinez Tarradell, in view of Chih-Hsiang Wu et al. (US 2018/0115929 A1), hereinafter Wu, and Milap Majmundar et al. (US 2021/0105078 A1), hereinafter Majmundar.
For claim 10, Martinez Tarradell and Wu teach all the limitations of parent claim 1. Martinez Tarradell and Wu do not explicitly teach the leaving of the first service network for the second service network comprises initiating a specific activity with the second service network using a second subscriber identity when a first communication service with the first service network is ongoing using a first subscriber identity.
	However, Majmundar explicitly teaches the leaving of the first service network for the second service network comprises initiating a specific activity with the second service network using a second subscriber identity when a first communication service with the first service network is ongoing using a first subscriber identity (Majmundar, Fig. 10 and paragraphs 73-79 teach the leaving of the first service network for the second service network comprises initiating a specific activity with the second service network using a second subscriber identity when a first communication service with the first service network is ongoing using a first subscriber identity.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Martinez Tarradell and Wu with the leaving of the first service network for the second service network comprises initiating a specific activity with the second service network using a second subscriber identity when a first communication service with the first service network is ongoing using a first subscriber identity taught in Majmundar, thereby avoiding suspension of the application or service that was associated with the first SIM [Majmundar: paragraph 45].
For claim 20, Martinez Tarradell and Wu teach all the limitations of parent claim 11. Martinez Tarradell and Wu do not explicitly teach the leaving of the first service network for the second service network comprises initiating a specific activity with the second service network using a second subscriber identity when a first communication service with the first service network is ongoing using a first subscriber identity.
	However, Majmundar explicitly teaches the leaving of the first service network for the second service network comprises initiating a specific activity with the second service network using a second subscriber identity when a first communication service with the first service network is ongoing using a first subscriber identity (Majmundar, Fig. 10 and paragraphs 73-79 teach the leaving of the first service network for the second service network comprises initiating a specific activity with the second service network using a second subscriber identity when a first communication service with the first service network is ongoing using a first subscriber identity.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Martinez Tarradell and Wu with the leaving of the first service network for the second service network comprises initiating a specific activity with the second service network using a second subscriber identity when a first communication service with the first service network is ongoing using a first subscriber identity taught in Majmundar, thereby avoiding suspension of the application or service that was associated with the first SIM [Majmundar: paragraph 45].

Conclusion
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILL W LIN/Primary Examiner, Art Unit 2412